DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/19 has been acknowledged..  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 64-66 are objected to because of the following informalities:
Regarding claims 64-66; The element is “can be” and “capable of” performing a function is NOT positive limitation but only requires the ability to so perform. It does NOT constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
Regarding claim 73 in line 17; applicant should delete “.” after discharge and replace by -- ; --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 66, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 72; the limitation “the working and/or the counter electrode are composed of various materials” is NOT clear. For the purpose of examination this feature, this feature is considered to be “the working  of the counter electrode are composed of various materials. Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 60-63, 65-66, 69, 71, and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Mills (WO2015/075566A1) in view of Sokolov et al (US 2014/0313508).
Regarding claim 60; Mills discloses a device for analyzing the elemental composition of a liquid sample comprising: 
an anode electrode (401 @ figure 1) and a cathode electrode (402 @ figure 1) placed so that the electroactive ends of the two electrodes (405, 410 @ figure 1) are facing each other with a gap (400 @ figure 1) separating the two electrodes (405, 410 @ figure 1);
a pump (707, 717 @ figure 10) capable of pumping liquid (paragraph 2 in page 173: e.g., The supply may be from a source such as a tank 707 having a valve 708 and a line 710 through which the gas or liquid flows into the cell 709, and exhaust gases flow out of the cell through outlet line 726 having at least one pressure gauge 715 and valve 716 where in a pump 717 removes gases from the cell 709 to maintain at least one of a desired flow and pressure) in and out (710, 726 @ figure 10) of the 700 @ figure 10) allowing the electrodes (703, 706 @ figure 10) to be submerged in said liquid of cell (709  @figure 10 and paragraph 2 of page 173: e.g., Alternatively, liquid water may be in the cell 709  ); 
a direct current (DC) power supply (723 @ figure 10 and paragraph 2 of page 170: e.g., the cell comprises a high voltage power source that is applied to achieve a breakdown in a plasma gas comprising a source of H and a source of HOH catalyst … The high voltage power may comprise direct current (DC), alternating current (AC), and mixtures thereof) or a potentiostat/galvanostat in electrical contact with said electrodes (703, 706 @ figure 10) providing DC voltage to the electrodes (703, 706 @ figure 10) for electrodeposition of analytes on one or both electrode surfaces (703, 706 @ figure 10) as well as for providing a reverse polarity voltage in order to clean the electrodes (paragraph 2 of page 45: e.g., the cell is intermittently switched between charge and discharge phases, wherein (i) the charging phase comprises at least the electrolysis of water at electrodes of opposite voltage polarity, and (ii) the discharge phase comprises at least the formation of H.sub.20 catalyst at one or both of the electrodes; wherein (i) the role of each electrode of each cell as the cathode or anode reverses in switching back and forth between the charge and discharge phases, and (ii) the current polarity reverses in switching back and forth between the charge and discharge phases, and wherein the charging comprises at least one of the application of an applied current and voltage); 
a high voltage power supply (723 @ figure 10 and paragraph 2 of page 170: e.g., the cell comprises a high voltage power source that is applied to achieve a breakdown in a plasma gas comprising a source of H and a source of HOH catalyst … The high voltage power may comprise direct current (DC), alternating current (AC), and mixtures thereof) in electrical contact with said electrodes (703, 706 @ figure 10) and capable of creating an electric discharge (paragraph 2 of page 173 to paragraph 1 of page 174: e.g., the power supply 723 may comprise a plurality of such capacitor banks wherein each may be temporally discharged and charged to provide a power output that may approach a continuous output. The capacitor bank or banks may be charged by the charging power supply 721) between the electrodes. 
Mills discloses all of feature of claimed invention except an optical spectrometer or a mass spectrometer capable of recording the emission of the electric discharge or sampling the ions generated by the discharge. However, Sokolov et al teaches that it is known in the art to provide an optical spectrometer (7 @ figure 1) or a mass spectrometer capable of recording the emission of the electric discharge (local electric discharge LED 8 @ figure 1 and paragraph [0006]: e.g., emission analysis of elemental composition of liquid media based on local electric discharge (LED) in liquid [Patent RU 2368895, GO1N 27/62, 27.09.2009]. The method also includes electric current flow through the liquid under analysis by means of electrodes separated by a partition (membrane) made of dielectric material and having a diaphragm opening therein) or sampling the ions generated by the discharge.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine apparatus of Mills with an optical spectrometer or a mass spectrometer capable of recording the emission of the electric discharge or sampling the ions generated by the discharge as taught by Sokolov et al for the purpose of determining accurately elemental composition of liquid media using an electric discharge in the liquid as a source of spectra.
It is noted that the term “or” is alternative.
	Regarding claim 61; Mills discloses the anode and cathode electrodes (405, 410 @ figure 1) are placed inside a transparent or a non-transparent capillary tube (vessel 400 @ figure 1).
	Regarding claim 62; Mills discloses the capillary tube (cell 709 @ figure 10) is connected to inlet and outlet tubes (710, 726 @ figure 1) through which the solution is pumped in and out by the pumping system (707, 717 @ figure 10).
	Regarding claim 63; Mills discloses the electrodes (703, 706 @ figure 10) are in electrical contact (724, 722 @ figure 10) with a DC power supply (721, 723 @ figure 10), a potentiostat or a galvanostat.
	It is noted that the term “or” is alternative.
	Regarding claim 65; Mills discloses the DC potential (732, 721 @ figure 10) applied between the electrodes (703, 706 @ figure 10) be adjusted between 0.1 and 100V (paragraph 2 of page 45: e.g., the voltage per cell is in at least one range chosen from about 0.1 V to 100V).
	Regarding claim 66; Mills discloses the electrodes are in electrical contact with a high voltage power supply capable of creating an electric discharge (paragraph 3 of page 153: e.g., the electrodes may be very closely spaced such that an electrical discharge arc may form between them) such as arc, spark, glow discharge or plasma.
Regarding claim 69; Mills discloses either the anode or the cathode or both electrodes (2030 @ figure 26) are covered by a non-conductive (paragraph 2 of page 217: e.g., Electrodes 2030 could include conducting and non-conducting regions) and inert coating leaving only the ends of the electrodes exposed (paragraph 2 of page 217: e.g., the material between gear teeth 2140 of anode 2110 may be conducting, providing a conduction pathway between anode 2110 and cathode 2120 that passes through pellet 2130).
	Regarding claim 71; Mills discloses the electroactive surface of the counter electrode (paragraph 1 of page 65: e.g., the rate of reaction at the counter electrode matches or exceeds that at the electrode at which hydrogen reacts; the reduction rate of at least one of H.sub.20 and 0.sub.2 is sufficient to maintain the reaction rate of H or H.sub.2, and the counter electrode has a surface area and a material sufficient to support the sufficient rate) is sharpened (paragraph 1 of page 55: e.g., the electrode may be designed to concentrate the current at specific regions of the surface such as at sharp edges or points. In an embodiment, the electrode comprises a cube or needle or other geometrical shape with sharp edges to concentrate the field and the current density to achieved high current density).
Regarding claim 74; Mills et al discloses sample analysis as well as data acquisition, processing and analysis are carried out autonomously at set intervals (paragraph 1 of page 139: e.g., consumer electronics such as a personal computer, a TV, a stereo, and a video player. The SF-CIHT ceils of appropriate variable sizes may be dedicated power sources for certain appliances such as a heater, a washer/dryer, or an air conditioner).

Claims 64 and 67-68 are rejected under 35 U.S.C. 103 as being unpatentable over Mills in view of Sokolov et al as applied to claim 63 above, and further in view of Gianchandani et al (US 2003/0103205).
	Regarding claim 64; the combination of Mills and Sokolov et al discloses all of feature of claimed invention except for the DC potential applied between the electrodes to electrodeposit the analytes can be adjusted, depending on the composition of the liquid being analyzed. However, Gianchandani et al teaches that it is known in the art to provide the DC potential (paragraph [0034]: e.g., the power supply is preferably a DC power supply that applies a DC potential between the electrodes) applied between the electrodes to paragraph [0038]: e.g., The anode electrode 23 is formed of an electrical conducting metal, e.g., copper, etc. deposited on the top surface 26 of the substrate as a unitary conductor with an exposed portion forming a terminal port 70 spaced from the cathode terminal port 43 by the inter-electrode gap 55), depending on the composition of the liquid being analyzed (paragraph [0002]: e.g., in a plasma spectrometer, the water sample is sprayed into a high frequency radio frequency (RF) inductively coupled plasma, and atomic transitions of the impurities are analyzed to determine the composition and quantity of the water impurities. This process is similar to the detection of gases in plasmas). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine apparatus of Mills with limitation above as taught by Gianchandani et al for the purpose of measuring accurately the ratio of ion mass to charge for gases using various techniques.
	Regarding claim 67; the combination of Mills and Sokolov et al discloses all of feature of claimed invention except for the optical spectrometer's entrance slit or a fiber optic cable connected to the optical spectrometer are placed across from said capillary and said electric discharge. However, Gianchandani et al teaches that it is known in the art to provide the optical spectrometer's entrance slit or a fiber optic cable (60 @ figure 1) connected to the optical spectrometer (63 @ figure 1) are placed across from said capillary (27 @ figures 1 and 3) and said electric discharge (58 @ figure 3). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine apparatus of Mills with limitation above as taught by Gianchandani et al for the purpose of measuring accurately the ratio of ion mass to charge for gases using various techniques.
	It is noted that the term “or” is alternative.
	Regarding claim 68; the combination of Mills and Sokolov et al discloses all of feature of claimed invention except for a flat or a concave mirror, a mirrored surface or a flexible mirror placed behind or wrapped around a portion of the capillary and across from the optical spectrometer entrance slit or a fiber optic cable connected to the optical spectrometer. However, Gianchandani et al teaches that it is known in the art to provide wrapped around a portion of the capillary (27 @ figures 1 and 3) and across from the optical spectrometer's entrance slit or a fiber optic cable (60 @ figure 1) to the optical 
	It is noted that the term “or” is alternative.

Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Mills in view of Sokolov et al as applied to claim 69 above, and further in view of Crooks et al (US 2004/0129579).
	 Regarding claim 70; the combination of Mills and Sokolov et al discloses all of feature of claimed invention except for the electroactive surface of the working electrode is flat. However, Crooks et al teaches that it is known in the art to provide the electroactive surface (paragraph [0079]: e.g., target analyte 102 itself is electroactive, or where the target is directly labeled with redox reagents, localization is achieved by binding of the analyte) of the working electrode (506, 512 @ figure 5A) is flat. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine apparatus of Mills with limitation above as taught by Crooks et al for the purpose of detecting accurately the presence or amount of an analyte includes associating a first electrolyte solution containing the analyte with a first region of a bipolar electrode.

Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Mills in view of Sokolov et al as applied to claim 69 above, and further in view of Nobuki et al (US 2013/0112953).
	Regarding claim 72; the combination of Mills and Sokolov et al discloses all of feature of claimed invention except for the working of the counter electrode are composed of various materials including but not limited to anyone of the following: graphite, graphite composite, carbon nanotubes, graphene, fullerene, gold, platinum, iridium, aluminum, molybdenum, rhenium, ruthenium, titanium or their paragraph [0029]: e.g., the counter electrode 4 formed as a cathode is an electrode for injecting electrons into the organic light-emitting layer 3. As the counter electrode 4 (cathode), an electrode material composed of a metal, an alloy, an electroconductive compound, or a mixture thereof, each having a low work function is preferably used, and particularly, an electrode material having a work function of 5 eV or less is preferably used. As such an electrode material, an alkali metal, an alkali metal halide, an alkali metal oxide, an alkaline earth metal, a rare earth element, an alloy thereof with another metal, or the like can be used, and examples thereof include sodium, sodium-potassium alloys, lithium, magnesium, aluminum, magnesium/silver mixtures, magnesium/indium mixtures, aluminum-lithium alloys, Al/Al.sub.2O.sub.3 mixtures, and Al/LiF mixtures). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine apparatus of Mills with limitation above as taught by Nobuki et al for the purpose of improving light extraction efficiency by increasing the diffuse reflection probability or the diffuse reflection frequency.

Allowable Subject Matter
Claim 73 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art of record, taken alone or in combination, fails discloses or render obvious device for analyzing the elemental composition of a liquid sample comprising all the specific elements with the specific combination including method of analyzing the elemental composition of a liquid sample, the method comprising the steps of: pumping the analyte containing solution through the capillary tube at a predetermined flow rate and for a predetermined amount of time; applying a DC potential for a predetermined amount of time to the electrodes while the solution is pumped through the capillary tube resulting in electrodeposition of analytes;155311.00101/117687252v.16Application No.: Not Yet AssignedDocket No.: 15531 1.00101Amendment dated February 19, 2019 First Preliminary Amendmentterminating the pumping of the solution through the device followed by pumping out all the solution out of the capillary; terminating the application of the electrodeposition DC potential to the electrodes either before the solution is pumped out of the capillary or after the solution is pumped out of the capillary; applying an alternating current (AC) high voltage or constant or pulsed DC high voltage to the electrodes resulting in the generation of an electric discharge between the electrodes; and recording the optical emission or mass spectrum of the resultant electric discharge; pumping either the same solution as was used in the previous steps or a new solution through the capillary at a predetermined flow rate and for a predetermined amount of time; applying a DC potential of opposite polarity to that which was used to electrodeposit the analytes while the solution is being pumped through the capillary, resulting in removal of electrodeposited material and cleaning of the electrode surfaces; and pumping the solution out of the capillary in set forth of claim 73.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	1) Shelley et al (US 2018/0247804) discloses a solution-cathode glow discharge (SCGD) spectrometry apparatus may comprise an SCGD source and a mass or ion mobility spectrometer.
	2) Schroeder et al (US 2017/0097304) discloses a method and apparatus for solution cathode glow discharge (SCGD) elemental analysis. A solution-catching collar, in the form of a weir, a wicking element, or combinations thereof between the outlet tip of the capillary tube and the base of a grounding electrode tip maintain a solution sample level proximate the plasma emission region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 10, 2022


							/SANG H NGUYEN/                                                                                          Primary Examiner, Art Unit 2886